Citation Nr: 1434296	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-12 156	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for thyroid cancer as a result of exposure to ionizing radiation. 

2.  Entitlement to a rating in excess of 10 percent for loss of balance and dizziness of a vestibular origin.  

3.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  This appeal to the Board of Veterans' Appeals (Board) arose from multiple rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).

In an October 2007 rating decision, the RO in Jackson, Mississippi denied service connection for thyroid cancer.  In an October 2009 rating decision, the Buffalo, New York RO, in relevant part, assigned independent 10 percent disability evaluations for tinnitus and loss of balance and dizziness of a vestibular origin, effective October 17, 2008, which were formerly included within the evaluation of right ear otitis external and otitis media with tinnitus, and loss of balance.  The RO continued to rate right ear otitis external and media as well as right ear hearing loss as 10 and 0 percent disabling, respectively.  In a September 2011 rating decision, the RO continued to rate the Veteran's PTSD as 50 percent disabling and denied entitlement to a TDIU. 

The Veteran appeared at a Board hearing in May 2014 before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file.  

(The issues of entitlement to a rating in excess of 10 percent for loss of balance and dizziness of a vestibular origin and a rating in excess of 50 percent for PTSD, as well as entitlement to a TDIU, are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's thyroid cancer is not due to his in-service radiation exposure or any other incident of his military service.  


CONCLUSION OF LAW

The Veteran does not have thyroid cancer that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regards to service connection for thyroid cancer, VA issued a VCAA letter in February 2006, prior to the initial adjudication in October 2007.  The letter advised the Veteran of the evidence necessary to substantiate his claim, the evidence VA would obtain, and the evidence the Veteran must provide.  The Veteran was advised how disability ratings and effective dates are determined in a March 2006 letter.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In November 2011, the RO received a response from the Social Security Administration (SSA) that the SSA records did not exist, further efforts to obtain them would be futile, and the medical records were destroyed.  In an April 2013 statement of the case, the Veteran was notified of SSA's response.   Furthermore, a review of Virtual VA does not reveal any additional documents pertinent to the denial of service connection for thyroid cancer in the decision below.  

For claims based on exposure to ionizing radiation, specific development requirements are set forth at 38 C.F.R. § 3.311.  On review, VA has satisfied these requirements.  The claims file contains service treatment records, a radiation dose estimate and various advisory opinions.

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected. See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A) ; 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means on-site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska during certain underground nuclear tests; or service which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the "Special Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-site participation includes presence at a test site during an official operational period of an atmospheric nuclear test, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) define "radiogenic disease" as a disease that may be induced by ionizing radiation.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data will be requested from the Department of Defense in claims based on participation in atmospheric nuclear testing and in claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation.  38 C.F.R. § 3.311(a)(2)(iii).  Section 3.311(b) provides for referral of claims for service connection for a disability due to exposure to ionizing radiation to the Under Secretary for Benefits when a veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, or other activities as claimed, and he subsequently develops a radiogenic disease within a specified time.  Id. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain diseases shown to a compensable degree within a year of separation from service are presumed to have been incurred in or aggravated by service; as to radiation-exposed veterans, there are certain diseases which may be presumptively service connected under 38 U.S.C.A. § 1112(c) if participation in an in-service radiation-risk activity is shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages found in 38 C.F.R. § 3.311 if the condition at issue is a "radiogenic disease," and other conditions specified by regulation are met, such as an evidentiary showing of exposure to ionizing radiation.  See 38 C.F.R. §  3.311(b)(2, (4).  Third, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease began during or was aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043-44.  As discussed above, the Veteran is not entitled to service connection based on the first or third option because the Veteran's cancer almost 33 years after service. 

The Veteran has been diagnosed with thyroid cancer.  He served aboard the USS T.A. EDISON.  In the Veteran's service treatment records (STRs) is a DD 1141 that shows exposure to radiation from January 12, 1969 to March 24, 1972 while aboard the USS T.A. EDISON. 

February 2007 correspondence from the Department of the Navy, Naval Dosimetry Center found that the Veteran was exposed to radiation from January 1, 1969 to March 24, 1972, while he was in the Navy.  The type of radiation and dosage was reported as Shallow Dose Equivalent to the whole body (SDE WB) of 00.000 REM, Deep Dose Equivalent (DDE) Photon of 00.012 REM, and DDE Neutron of 00.000 REM.  

A memorandum from VA's Director of Compensation and Pension Service was provided in September 2007.  The memorandum discussed that the Veteran served honorably with the US Navy from June 27, 1968 to April 21, 1972.  The medical evidence revealed a diagnosis of papillary carcinoma of his thyroid in 2005.  Records reflect that he was first exposed to ionizing radiation at the age of 20, and papillary carcinoma was diagnosed approximately 33 years after his last exposure.  He was employed as a construction worker and maintenance person for apartment complexes following separation from service.  He has been smoking 1-2 packs of cigarettes daily since the early 1980s.  The memorandum recounted the dose estimate provided by the Naval Dosimetry Venter and requested an opinion from the Under Secretary for Health.  

A radiation review memorandum from the Chief Public Health and Environmental Hazards Officer, Dr. L.R.D., was provided in September 2007.  The Veteran was found to have been occupationally exposed to a dose of ionizing radiation during military service of 0.012 REM according to his Veteran's DD Form 1141.  A reference was also made to the January 2007 letter provided from the Naval Dosimetry Center.  Dr. L.R.D. noted that thyroid was considered to have a high comparative susceptibility to radiation induced cancer and the strength of the evidence linking thyroid cancer induction to radiation was felt to be very strong, citing to Mettler and Upton, "Medical Effects of Ionizing Radiation, 2nd Edition," 1995, page 73; Hendee and Edwards, "Health Effects of Exposure to Low-Level Ionizing Radiation," 1996, pages 2420244, 258.  Dr. L.R.D. reported that The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the thyroid cancer.  The computer software calculated a 99th percentile value for the probability of causation of 0.11%.  In light of the above, the Chief Public Health and Environmental Hazards Officer opined that it was unlikely that the Veteran's thyroid cancer could be attributed to occupational exposure to ionizing radiation in service.   

Subsequently, in a September 2007 advisory opinion, radiation review, the Director of Compensation and Pension Service, referenced the findings provided by the Chief Public Health and Environmental Hazards Officer and the letter from the Naval Dosimetry Center.  The Director of Compensation and Pension Service, opined that there was no reasonable possibility that the Veteran's thyroid cancer resulted from radiation exposure based on the opinion provided by the Chief of Public Health and Environmental Hazards Officer and review of the evidence in its entirety. 

The Board has also considered the Veteran's lay statements of record, to include his contention that his thyroid cancer is related to in-service ionizing radiation exposure.  Although lay persons are competent to provide opinions on some medical issues, the etiology of cancer falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his cancer.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's cancer is not warranted, either under the provisions for claims based on exposure to ionizing radiation under 38 C.F.R. § 3.311 or on a direct or chronic presumptive basis.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of cancer of the thyroid.  Moreover, the Veteran has not alleged that the disorder manifested in service or within one year thereafter.  In fact, the medical evidence reveals that the Veteran was not diagnosed with thyroid cancer until July 2005, which would have been more than 3 decades following service.  In addition, the record does not reflect, and the Veteran does not otherwise contend, that he participated in a radiation-risk activity during service as defined under 38 C.F.R. § 3.309(d)(3).  As such, the presumptive provisions do not apply in this case.

The Board does acknowledge that the Veteran had exposure to ionizing radiation in service and that thyroid cancer is considered a radiogenic disease.  Thus, the Veteran's case meets the requirements for consideration under the special development procedures for other radiogenic diseases, and such development was appropriately undertaken in this case.  38 C.F.R. § 3.311(b).  However, as noted above, the Chief of Public Health and Environmental Hazards Officer provided an advisory medical opinion that determined that it was opined that it was unlikely that the Veteran's thyroid cancer could be attributed to occupational exposure to ionizing radiation in service.  The opinion was based, in part, on the NIOSH IREP computer software, which calculated a 99th percentile value for the probability of causation of 0.11%.  Based on a review of this opinion and the entire record, the Director of Compensation and Pension Service issued an opinion that there was no reasonable possibility that the Veteran's thyroid cancer resulted from radiation exposure.  The Board finds that this opinion is entitled to substantial probative weight.

The VA opinion was based on a review of the record and the amount of radiation exposure.  The evidence indicates that the small amount the Veteran was exposed to is less likely than not related to the Veteran's cancer. T

Based on the foregoing discussion, the Veteran is not entitled to service connection for thyroid cancer.
ORDER

Entitlement to service connection for thyroid cancer as a result of exposure to ionizing radiation is denied. 


REMAND

The Board notes that new VA treatment records have been uploaded on the Virtual VA paperless claims processing system.  These treatment records contain relevant evidence that has not been considered by the agency of original jurisdiction (AOJ) in the first instance.  The treatment records reflect treatment related to Veteran's service-connected loss of balance and dizziness.  In particular, in December 2012, he was seen in the emergency room and reported a history of falling in the past month due to dizziness/weakness/ and fainting.  It was noted that the Veteran falls once a week due to balance problems.  He underwent right mastoid bowel cleaning in January 2013.  Also, during his June 2014 Board hearing, he indicated that depending on the day or weather, or if he gets water or air in his ear, his condition is worse than what was reported on his last VA examination.  As such, the Board finds it has no choice but to remand this matter in order that all relevant evidence associated with the virtual VA paperless claims file without a waiver may be considered by the AOJ in the first instance and to obtain an updated examination to address the current severity of the Veteran's service-connected loss of balance and dizziness.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence indicates that the Veteran's service-connected PTSD may have worsened since his last VA examination in October 2012.  For example, during the May 2014 hearing he reported that he was changing his medication to help, "[him] try to get [] back on line."  He reported that he had a lot of nightmares and does not want to get up in the mornings because he is severely depressed.  He reported that he had anger issues and described himself as a loner.  In light of this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected PTSD is triggered.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

It appears that the Veteran receives ongoing treatment from the Syracuse VA Medical Center (VAMC).  The most recent VA treatment record associated in the Veteran's paperless records in the Virtual VA system is dated in April 2013.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

(The claim for a TDIU is inextricably intertwined with the claims for higher ratings.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment/evaluation for his psychiatric disability and loss of balance and dizziness from VAMC Syracuse from April 2013 through the present, and from any other sufficiently identified facility.  All efforts to obtain these records must be documented in the claims file.  (Efforts to obtain these records shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.)

2.  After records are obtained, schedule the Veteran for an appropriate VA examination to determine the current severity of his loss of balance and dizziness disorder.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should describe in detail, any and all symptomatology associated with the Veteran's loss of balance and dizziness of a vestibular origin.  The examiner should discuss whether the Veteran's symptoms are analogous to Meniere's syndrome, which includes hearing impairment with attacks of vertigo, and cerebellar gait occurring from one to four times a month, or more than once weekly, with or without symptoms of tinnitus.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report.

3.  After records are obtained as directed in paragraph 1 above, the Veteran should be scheduled for a psychiatric examination in order to determine the current severity of his service-connected PTSD.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

a) The examiner should provide an opinion as to the severity of the service-connected PTSD symptomatology and its impact on occupational and social functioning, apart from that attributable to any non-service connected disabilities.  If it is not possible to distinguish the service-connected from non-service-connected symptomatology, the examiner should so state. 

b) Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (the Veteran is currently service connected for PTSD, loss of balance and dizziness, right ear hearing loss, otitis external and otitis media, and tinnitus), combine to preclude him from securing substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report. 

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  After completion of the above requested development, and any other development deemed warranted by the record, if any benefit sought is not granted, the AOJ should issue a supplemental statement of the case.  The Veteran and his representative should be afforded an appropriate time period for response before the claims file is returned to the Board 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


